Order entered January 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00533-CR

                                 RAMIRO PAYAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72851-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On November 10, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel Jeffery Buchwald; (3) Mr.

Buchwald’s explanation for the delay in filing appellant’s brief is that one of the exhibits had not

been filed until “recently” but he has now reviewed the exhibit; and (4) Mr. Buchwald stated he

would file the brief within fifteen days of the December 18, 2014 findings.

       We note that the supplemental reporter’s record with the video exhibit was filed in this

Court on October 9, 2014 and the appeal was not abated for findings regarding the brief until one
month later. At no time during that period did appellant’s counsel communicate with this Court

regarding any problem obtaining exhibits.

       Accordingly, we ORDER appellant to file his brief by JANUARY 15, 2015. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, we will, without

further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jeffrey

Buchwald and the Dallas County District Attorney’s Office.



                                                      /s/     LANA MYERS
                                                              JUSTICE